Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations of claim 1 stating “forming an isolation trench through the first substrate and exposing a portion of the STI structure, wherein the isolation trench is formed through a second side of the first substrate that is opposite to the first side, disposing an isolation material to form an isolation structure in the isolation trench; and performing a planarization process to remove portions of the isolation material disposed on the second side of the first substrate”; of claim 11 stating “thinning the first substrate through a second side of the first substrate, wherein the second side is opposite to the first side; forming a plurality of isolation trenches through the first substrate and exposing a portion of an STI structure of the plurality of STI structures, wherein the plurality of isolation trenches is formed through the second side of the first substrate; disposing an isolation material in the plurality of isolation trenches; and performing a planarization process to remove portions of the isolation material disposed on the second side of the first substrate”; and of claim 16 stating “ plurality of deep isolation structures formed on a second side of the first substrate that is opposite to the first side, wherein at least one deep isolation structure of the plurality of deep isolation structures is in physical contact with the at least one STI structure; and a memory array wafer”. In light of these limitations in the disclosure (i.e. refer to applicant’s Figs. 8 and 9) amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894